DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 10/05/2021. 
	Claims 6 have been cancelled by the Applicant. 
	Claims 1, 7, 8, 9, and 17 have been amended by the Applicant.
	Claim 20 has been added by the Applicant. 
 	Claims 1 – 5 and 7 – 20 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 5 and 7 – 20 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 5 and 7 – 20 have been maintained and updated pursuant Applicant’s Amendments to the claims. Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5 and 7 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 5 and 7 – 20, under Step 2A claims 1 – 5 and 7 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
Regarding claim 1, a method for providing a recommendation for a specific item of interest using a recommendation system, said method comprising: obtaining information concerning items of interest offered by multiple business places, wherein the information concerning items of interest comprise images uploaded by users of the recommendation system; 
analyzing the images to extract features from the images; 
receiving a query concerning the specific item of interest from an electronic device; 
obtaining objective information concerning business places offering the specific item of interest;
and outputting a one or more business places that offer the specific item of interest a one or more business places that offer the specific item of interest based on a function, said function receives the objective information as input, wherein outputting the one or more business places comprise outputting the one or more business places comprise outputting one or more images. 
see 2019 PEG, page 52]. This is because the limitations above recite a series of steps by which a user may find an appropriate business selling items of interest. This represents the performance of commercial sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see again 2019 PEG, page 52].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a system comprising an electronic device. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
•    Receiving or transmitting data over a network, (e.g. obtain information about items of interest, locate business, etc.)
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.

Dependent claims 2 – 5 and 7 – 20 also do not integrate the abstract idea into a practical application. Notably, claims 2 – 5 and 7 – 20 recite more complexities descriptive of the abstract idea itself, such as describing the manner by which information is filtered, gathered or what information is displayed to users. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 5 and 7 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 5 and 7 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 1, the limitations of claims 2 – 5 and 7 – 20 they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 5 and 7 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

In view of the above, claims 2 – 5 and 7 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 11, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Epshtein et al., US 20120084323 A1 (hereafter referred to as “Epshtein”) in view of Scholes et al., WO 2014005190 A2 (hereafter referred to as “Scholes”).
Regarding claim 1, Epshtein discloses a method for providing a search results for a specific item of interest, said method comprising: obtaining information concerning items of interest offered by multiple business places, wherein the information concerning items of interest comprise images uploaded by users of the recommendation system [see 0015 (images may be collected by various device users. For example, a person may carry a cell phone that has a camera and a GPS receiver. The person may use the phone to take a photo of a business, and may choose to propagate the photo as social media—e.g., as a post on a social network, a microblog entry, etc.)];
analyzing the images to extract features from the images [see 0003 (information about businesses and other locations may be harvested from images of the businesses—e.g., by using an Optical Character Recognition (OCR) process to extract the information from the image, by reading user-supplied annotations on the image, or by any other mechanism); see 0017 – 0019]; 
receiving a query concerning the specific item of interest from an electronic device [see 0024 (the database may be used to respond to a search query); see also 0016 (Thus, a person who is looking for a lottery sales agent, an ATM machine, or simply a fun activity could enter a query such as “lottery 98052,” “ATM 98052,” or “fun 98052,” and such a query could be answered using the database)];
obtaining objective information concerning business places offering the specific item of interest [see 0012 (A business directory might contain a listing of all Starbucks franchises in the world, but responding to the query “Starbucks Redmond, Wash.” involves having a database from which it can be determined which Starbucks are in Redmond, Wash. This geographic information is generally harvested from business directories—e.g., telephone directories and other databases that contain listings of businesses by address.); Examiner interprets geographic information as objective information];
and outputting a one or more business places that offer the specific item of interest a one or more business places that offer the specific item of interest based on a function, said function receives the objective information as input, wherein outputting the one or more business places comprise outputting the one or more business places comprise outputting one or more images [see 0029 (tangible results based on the match may be provided to the user (e.g., by displaying or otherwise communicating the results to the user). For example, a word in an image may be associated with a business or some other type of entity, and that entity may be returned to the user as part of the results. As one specific but non-limiting illustration, if an image contains a building with a sign that says “Starbucks”, then the text “Starbucks” may be harvested from the image, and the entity associated with this text is a particular Starbucks franchise located at a particular address. In this case, the Starbucks franchise that appears in 
Epshtein does not explicitly disclose a “recommending system”.
However, Scholes teaches a recommendation system [see Page 11, Lines 7 – 9 (a system for searching, planning and/or recommending vendors along a route which offers items on a shopping list based on various constraints such as locations and/or areas defined by customers or users, and prices given by the vendors)].
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known technique described by reference in Scholes would have been applicable to the invention of Epshtein as they both share common functionality and purpose namely – allowing users to find merchants based on location, image and preference information. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of providing recommendation of vendors to users based on locations and other user defined parameters (as taught by Scholes) to the text search system disclosed by Epshtein because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Scholes to the invention of Epshtein would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Scholes to the teachings of Epshtein would have been obvious to one of ordinary skill in the art before the filing date of the invention because the see Page 2, Lines 9 – 13]. 

Regardless claim 2, the combination of Epshtein and Scholes teaches the method of claim 1. Epshtein further discloses further comprises obtaining a location of interest wherein the function receives as input distances between the business places offering the specific item of interest and the location of interest [see 0027 (a user may have specified how large an area he or she is interested in. (E.g., the user may specify that he or she is interested in finding results that are 1 mile, or 5 miles, or 10 miles, from some specified point, in which case the boundary can be created accordingly))].

Regardless claim 3, the combination of Epshtein and Scholes teaches the method of claim 2. Epshtein further discloses wherein sending the one or more business places located within a specific distance from the location of interest [see 0026 (if a query is received from a mobile device, then it might be inferred that the location to which the query relates is some radius around the device's current location, even if that location is not explicitly stated in the query. As another example, a user might submit a query that contains only a location, and it might be inferred that the user wants to see all businesses (or all of some other type of entity) within some radius of that location)].

Regardless claim 4, the combination of Epshtein and Scholes teaches the method of claim 2. Epshtein further discloses wherein the location of interest is the location of the electronic device when sending the query [see 0026 (if a query is received from a mobile device, then it might be inferred that the location to which the query relates is some radius around the device's current location, even if that location is not explicitly stated in the query)].

Regardless claim 5, the combination of Epshtein and Scholes teaches the method of claim 2. Epshtein does not explicitly disclose wherein the location of interest is inputted by a user pointing on a map displayed on the electronic device.
However, Scholes teaches wherein the location of interest is inputted by a user pointing on a map displayed on the electronic device [see Page 20, Lines 10 – 13 (the customer application 10 may provide a touch screen interface where a map is displayed on the touch screen. The user may input the location of the store by touching the particular location of the map displayed on the touch screen)]. 
Further, applying the disclosed technique of Scholes to the teachings of Epshtein would have been obvious to one of ordinary skill in the art before the filing date of the invention because the combination yields a predictable an improved result of providing a user friendly interface for a user to define a route and find vendors for certain products [see Page 2, Lines 3 – 13].

Regardless claim 7, the combination of Epshtein and Scholes teaches the method of claim 1. Epshtein further discloses wherein the images are associated with capturing locations in which the images were captured, such capturing locations are used to match a business place with the image [see 0019 (example source of images associated with geographic locations is the set of tagged images that may be collected from the web. For example, people often upload photos to social networks, blogs, photo-sharing services, etc., and may annotate those photos with the geographic location at which the photo was taken. (In some cases, the photo may have been taken and uploaded with a mobile phone, and may have been tagged automatically with the location, using a GPS device on-board the phone). Such user-supplied photos, constitute a source of images that are associated with geographic locations. In effect, this source comprises a plurality of images with each image being associated with its corresponding location data and/or user-supplied tag)].

Regardless claim 8, the combination of Epshtein and Scholes teaches the method of claim 1. Epshtein further discloses wherein the image comprises metadata of the specific item of interest in a specific business place offering the specific item of interest, wherein the method comprises extracting text representing the metadata and wherein the function receives as input the metadata associated with the specific business place offering the specific item of interest [see 0020 (For any image associated with location data (such as the examples above), text may be extracted from the images to mine information from the image. For example, a particular image might show signs on buildings that contain the names of businesses (e.g., “Starbucks”), or that contain the words “gas”, “ATM” (Automatic Teller Machine), “lottery”, etc. Since the geographic location of each image is known, these words indicate what can be found at a particular location); see also 0023 (When the text associated with the above images has been mined (by OCR and/or by examining metadata), the result is a database 114 of words and their corresponding geographic locations. E.g., if the word “ATM” appears in a photo, and the photo is known to have been taken at 47.592273 longitude, −122.322464 latitude, then it is known that the word “ATM” is associated with that location. This association between a word and a location can be stored in a database)].

Regardless claim 9, the combination of Epshtein and Scholes teaches the method of claim 1. Epshtein does not explicitly disclose further comprising extracting a size of the item of interest from the images and inputting the size of the item of interest into the function.
However, Scholes teaches further comprising extracting a size of the item of interest from the images and inputting the size of the item of interest into the function [see Page 29, Lines 4- 5 (For each item, a user can select a number, a weight or unit to denote the quantity of the item(s))]. 
Further, applying the disclosed technique of Scholes to the teachings of Epshtein would have been obvious to one of ordinary skill in the art before the filing date of the invention because the see Page 4, Lines 6 – 9].

Regardless claim 10, the combination of Epshtein and Scholes teaches the method of claim 1. Epshtein does not explicitly disclose wherein the query comprises multiple items of interest, and wherein the function receives as input the number of items of interest offered by the business places.
However, Scholes teaches wherein the query comprises multiple items of interest, and wherein the function receives as input the number of items of interest offered by the business places [see Page 25, Lines 17 – 21 (A Shopping List (hereafter refer as "SL") is a list of items of interest to customers. A shopping list can consist of one or more items. Each shopping list has a field to store the description of the list i.e. each SL can be named. A shopping list can exist as a permanent entity on a database or as a temporary list stored on the database or in memory during all or part of a user's session)]. 
Further, applying the disclosed technique of Scholes to the teachings of Epshtein would have been obvious to one of ordinary skill in the art before the filing date of the invention because the combination yields a predictable an improved result of allowing the system to receive one or more constraints for determining products, routes or specific vendor recommendations based on location [see Page 4, Lines 6 – 9].

Regardless claim 11, the combination of Epshtein and Scholes teaches the method of claim 1. Epshtein does not explicitly disclose further comprising receiving from the computerized device a subjective preference concerning the item of interest and inputting the subjective preference into the function, such that the business places are ranked based on the subjective preference.
further comprising receiving from the computerized device a subjective preference concerning the item of interest and inputting the subjective preference into the function, such that the business places are ranked based on the subjective preference [see Page 4, Lines 6 – 12 (the user interface is adapted to receive one or more constraint situations for calculating the route, where in the constraint situations comprising : minimum price, maximum number of shop allowed, locality for purchasing an item, weight of an item, traveling time, or petrol costs. Preferably, the comparing products and vendors information step further comprises the steps of in the event that the constraint is minimum price or not specified, find the vendors who provide the minimum price for an item))]. 
Further, applying the disclosed technique of Scholes to the teachings of Epshtein would have been obvious to one of ordinary skill in the art before the filing date of the invention because the combination yields a predictable an improved result of allowing the system to receive one or more constraints for determining products, routes or specific vendor recommendations based on location [see Page 4, Lines 6 – 9].

Regardless claim 17, the combination of Epshtein and Scholes teaches the method of claim 2. Epshtein does not explicitly disclose further comprising displaying the one or more business places on a map on the computerized device.
However, Scholes teaches further comprising displaying the one or more business places on a map on the computerized device [see Page 25, Lines 4 – 7 (the search result may be displayed using a map directly. The results may also include the distance from the user (mobile device or other specified location), prices, and product details. Following is an example of the result of a search on "Nike Air Max")].
Further, applying the disclosed technique of Scholes to the teachings of Epshtein would have been obvious to one of ordinary skill in the art before the filing date of the invention because the see Page 2, Lines 3 – 13].

Regardless claim 18, the combination of Epshtein and Scholes teaches the method of claim 1. Epshtein does not explicitly disclose further comprising receiving a property inputted into the computerized device after displaying the map including the one or more business places; filtering the one or more business places based on the property to generate a filtered list of business places; displaying a map including the filtered list of business places on the computerized device.
 However, Scholes teaches further comprising receiving a property inputted into the computerized device after displaying the map including the one or more business places [see Page 22, Lines 31 – 32 and Page 23, Lines 1 – 4 (displayed on the touch screen. The user may input the start location or the end location by touching a particular place on the map displayed on the touch screen. The user may drag along the touch screen to define the commuting route. Default radius or specified radius is used at starting and ending point and along route)];
filtering the one or more business places based on the property to generate a filtered list of business places [see Page 25, Lines 4 – 6 (the search result may be displayed using a map directly. The results may also include the distance from the user (mobile device or other specified location), prices, and product details)];
displaying a map including the filtered list of business places on the computerized device  [see Page 25, Lines 4 – 12 (the search result may be displayed using a map directly. The results may also include the distance from the user (mobile device or other specified location), prices, and product details); see also Page 30, Lines 21 – 22 and Page 31, Lines 1 – 2].
Further, applying the disclosed technique of Scholes to the teachings of Epshtein would have been obvious to one of ordinary skill in the art before the filing date of the invention because the see Page 2, Lines 3 – 13].

Regardless claim 19, the combination of Epshtein and Scholes teaches the method of claim 1. Epshtein further discloses further comprising sending the one or more business places to the electronic device [see 0029 (tangible results based on the match may be provided to the user (e.g., by displaying or otherwise communicating the results to the user). For example, a word in an image may be associated with a business or some other type of entity, and that entity may be returned to the user as part of the results. As one specific but non-limiting illustration, if an image contains a building with a sign that says “Starbucks”, then the text “Starbucks” may be harvested from the image, and the entity associated with this text is a particular Starbucks franchise located at a particular address. In this case, the Starbucks franchise that appears in the image is an example of an “entity”, and that entity may be returned as part of a set of search results)].

Regardless claim 20, the combination of Epshtein and Scholes teaches the method of claim 17. Epshtein does not explicitly disclose further comprising displaying a route from the location of interest to locations of the one or more business places.
However, Scholes teaches further comprising displaying a route from the location of interest to locations of the one or more business places [see Page 25, Lines 9 – 12 (The map result contains the information with respect to the vendors, the prices at which the item is offered by the each Vendor, the route to get there and the distance along those routes)].
Further, applying the disclosed technique of Scholes to the teachings of Epshtein would have been obvious to one of ordinary skill in the art before the filing date of the invention because the see Page 2, Lines 3 – 13].


Claims 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Epshtein et al., US 20120084323 A1 (hereafter referred to as “Epshtein”) in view of Scholes et al., WO 2014/005190 A2 (hereafter referred to as “Scholes”) and further in view of  Yarvis et al., US 20110251788 A1 (hereafter referred to as “Yarvis”).
Regardless claim 12, the combination of Epshtein and Scholes teaches the method of claim 1. The combination of Epshtein and Scholes fails to teach further comprising utilizing a similarity score used to define a similarity between the user who uploaded the query and other users that contributed subjective information and inputting the similarity score into the function.
However, Yarvis teaches further comprising utilizing a similarity score used to define a similarity between the user who uploaded the query and other users that contributed subjective information and inputting the similarity score into the function [see 0048 (These modules may include, but are not limited to: physical location and device orientation; activity; social network data; calendar & task contents; media choices/preferences and internet activity such as: browse/search history and contents of online shopping carts)]. 
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known technique described by reference in Yarvis would have been applicable to the inventions of Epshtein and Scholes as they all share common functionality and purpose namely – allowing users to find merchants based on location, image and preference information. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique utilizing similarity scores and matching 
Further, applying the disclosed technique of Yarvis to the teachings of Epshtein and Scholes would have been obvious to one of ordinary skill in the art before the filing date of the invention because the combination yields a predictable an improved result of providing a useful service to the user, which is a way to obtain information about products from a mobile device [see Yarvis: 0044].

Regardless claim 13, the combination of Epshtein and Scholes teaches the method of claim 1. The combination of Epshtein and Scholes fails to teach further comprising utilizing an item similarity score used to define a similarity between items stored in the system as input to the function.
However, Yarvis teaches further comprising utilizing an item similarity score used to define a similarity between items stored in the system as input to the function [see 0027 - 0028 (These modules may include, but are not limited to: physical location and device orientation; activity; social network data; calendar & task contents; media choices/preferences and internet activity such as: browse/search history and contents of online shopping carts)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regardless claim 14, the combination of Epshtein and Scholes teaches the method of claim 1. The combination of Epshtein and Scholes fails to teach wherein the function receives multiple 
However, Yarvis further teaches wherein the function receives multiple parameters as input, each of the multiple parameters is assigned a weight, wherein the weight is determined based on the user of the computerized device and environmental measurements  [see 0056 (Where a is the value of a matching must-have feature, b is the value of an non-matching must-have feature, c is the value of a matching nice-to-have feature, d is the value of a non-matching nice-to-have feature, e is the value of a matching must-not-have feature, and f is the value of a non-matching must-not-have feature. In all of the above examples, products with the highest score could be considered of most interest to the user and thus be displayed.)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regardless claim 15, the combination of Epshtein and Scholes teaches the method of claim 1. The combination of Epshtein and Scholes fails to teach further comprising filtering the one or more business places that offer the specific item based on a property of the item of interest inputted by the user of the computerized device.
However, Yarvis further teaches filtering the one or more business places that offer the specific item based on a property of the item of interest inputted by the user of the computerized device [see 0056 (recommendation list, such as those exemplified in 815 and 820, could be generated by combining the user's expressed feature requirements and an additional criteria into a filter and/or score that may be applied to a list of all available products and their corresponding features)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regardless claim 16, the combination of Epshtein and Scholes teaches the method of claim 1. The combination of Epshtein and Scholes fails to teach further comprising defining the query as a group query in which the one or more business places that offer the specific item of interest is outputted to multiple users via multiple electronic devices, obtaining the locations of the multiple electronic devices, assigning a match value between the one or more business places and each of the multiple users.
However, Yarvis further teaches defining the query as a group query in which the one or more business places that offer the specific item of interest is outputted to multiple users via multiple electronic devices, obtaining the locations of the multiple electronic devices, assigning a match value between the one or more business places and each of the multiple users [see 0027 - 0043 The above information is input into the Social Recommender 135, which synthesizes individual preferences and context into group preferences, previous behavior, and context and matches it with available events to deliver a decision)]. 
The combination would have been obvious for at least similar reasons discussed above.


Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive.
Applicant argues that “based on step 2B of the subject matter eligibility test, it is clear that Applicant’s claims as a whole amount to significantly more than an abstract idea in a manner analogous to patent-eligible claim 2 of Example 21 of the USPTO’s Patent Subject Matter Eligibility Guidance, which states in part: However, when looking at the additional limitations as an ordered combination, the invention as a whole amounts to significantly more than simply organizing and comparing data. The claimed invention addresses the Internet-centric challenge of assisting a subscriber to find business places that offer a specific item of interest. This is addressed by collecting images from users of the recommendation system and storing the images at the recommendation system. The challenge is solved by extracting information from the images uploaded into the recommendation system, for example text and objects recognized, such as food items. This way, a user of the recommendation system that sent a query to the recommendation system can see more accurate results of business places that match the query. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings”. 
Examiner respectfully disagrees. The claims in DDR Holdings attempted to address the problem specific to the routine functionality of a link (i.e. a user is directed away from the current page to the site of another merchant). The claims of DDR Holdings specified how interactions with the computer/Internet were manipulated to create a composite/hybrid page that prevented the user from being directed to the outside merchant, therein overriding the routine function of the link. The claims of the instant application, however, merely represent a method for identifying businesses that match a user’s query. This procedure utilizes image analysis, location data and query data too associate businesses with products. While the Examiner acknowledges that the claims are set within an online environment, Applicant’s claims do little more than merely place the abstract idea into such an environment. While online environments may commonly use text, image crawling and analysis techniques for various commercial uses including recommendations, the problem of presenting recommendations does not arise specifically in the realm of the Internet. To the contrary, Applicant has merely ported the problem of [recommendations] to the online realm. Further, the claims of DDR Holdings were found to be “necessarily rooted” in computer technology, and solving an “Internet centric” problem. The instants claims are not necessarily rooted as 
Examiner additionally notes that while the claims at issue are deployed in an electronic (presumably networked) environment and may utilize image data, GPS location and the like as well as search engines, the problem that is addressed is not in the realm of networks or databases/search engines, image analysis, or the like.  To the contrary, the claims merely leverage well known computing elements such as computing devices, databases, interfaces, to facilitate the abstract idea itself. That is, the claims at issue attempt to address a problem in the commercial realm, such as the realm of product information and recommendations. Any improvements are to the procedure for performing the commercial activity itself, and thus the abstract idea itself. The specific and concrete steps described by the instant claims are seen as an improvement to information retrieval and recommendation systems (e.g. by providing accurate results of business places that match the query), and have no improving effect on the technological system executing the process. The plain focus of the claims is clearly on the collection and correlation of information for the purposes of matching businesses to a user query, not an improvement to a technology or technical fields as in Enfish, Thales, Visual Memory, or Finjan. In view of the discussion above, the Examiner asserts that the claims do not overcome a technical problem or propose a technical solution, but merely perform the present abstract idea using generic computer structure, performing generic computer functions without improvements to a technology or the computer itself does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself.
Rejections under 35 U.S.C 103
Applicant’s amendments have necessitated the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625